Citation Nr: 1643546	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  14-28 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than May 16, 2012, for the assignment of a 100 percent schedular rating for an acquired psychiatric disorder, diagnosed as a major depressive disorder.

2.  Entitlement a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to May 16, 2012.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1969.

An April 2012 decision by the Board of Veterans' Appeals (Board) granted service connection for an acquired psychiatric disorder, diagnosed as a major depressive disorder, which was implemented by the RO in a June 2012 rating decision.  In so doing, the RO established that the effective date for service connection for the psychiatric disability is July 20, 2007, the date of receipt of the claim giving rise to that award.  See generally Barrera v. Gober 122 F.3d 1030, 1033 (Fed. Cir. 1997) (Plajer, J., concurring) (explaining that a finding of service connection is a predicate for considering the percent of disability or the effective date).  In the June 2012 rating decision, the RO also evaluated the (now) service-connected psychiatric disability as 50 percent disabling from July 20, 2007, and as 100 percent disabling from May 16, 2012.

In February 2013, the Veteran, by and through his attorney, filed a notice of disagreement with the June 2012 rating decision, which identified the effective date assigned for the 100-percent rating, and, alternatively, the 50-percent rating assigned from July 20, 2007, to May 15, 2012, as the specific determinations with which he disagreed.  See 38 C.F.R. § 20.201 (2012); 38 C.F.R. § 20.201(b) (2016).  A statement of the case, addressing only to the issue of entitlement to an effective date from July 20, 2007, for the 100-percent schedular rating for the service-connected psychiatric disability, was furnished to the Veteran in January 2014.  The Veteran, by and through his attorney, filed a formal substantive appeal (VA Form 9) in March 2014, in which he specifically maintained that he was entitled to a 100 percent rating for his service-connected psychiatric disability from the date he filed his claim in July 2007.  A supplemental statement of the case, addressing the issue of entitlement to a TDIU rating, including on an extra-schedular basis, for the period from July 20, 2007, to May 15, 2012, was furnished to the Veteran in August 2014.  Hence, the issues currently on appeal before the Board are as listed on the title page.

Upon review, the information of record discloses that the RO has not furnished to the Veteran a statement of the case, which addresses the issue of entitlement to an initial schedular rating in excess of 50-percent rating from July 20, 2007, to May 15, 2012, for the service-connected psychiatric disability, in response to the February 2013 notice of disagreement.  As such, this matter will be discussed in further detail below.

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

As indicated above, in a February 2013 statement, the Veteran, by and through his attorney, submitted a notice of disagreement (NOD) with the June 2012 rating decision, which, in relevant part, identified the 50-percent rating assigned from July 20, 2007, to May 15, 2012, for the service-connected acquired psychiatric disorder, diagnosed as a major depressive disorder, as a specific determination with which he disagreed.  See 38 C.F.R. § 20.201 (2012); 38 C.F.R. § 20.201(b).  Specifically, in his notice of disagreement, the Veteran maintained, in the alternative, that his service-connected psychiatric disability warranted "a higher schedular rating of 70 percent," and entitlement to a TDIU rating, both effective from July 20, 2007.  See February 27, 2013, Notice of Disagreement, page 4.

By having filed a valid and timely notice of the disagreement, the Veteran initiated an appeal that contested the assignment of an initial 50-percent schedular rating following the award of service connection for his psychiatric disability.  However, the record before the Board contains no evidence that the RO furnished the Veteran a statement of the case that addresses the discrete issue of entitlement to an initial schedular rating in excess of 50 percent for the service-connected psychiatric disability pursuant to 38 C.F.R. § 4.130, Schedule of Ratings - Mental Disorders (2016).  Thus, the RO should furnish the Veteran a statement of the case as to that issue in accordance with 38 U.S.C.A. § 7105(d)(1) and 38 C.F.R. §§ 19.29, 19.30, and should give him an opportunity to perfect an appeal of that issue, by submitting a timely substantive appeal, in accordance with 38 U.S.C.A. § 7015(d)(3)-(5) and 38 C.F.R. § 20.202.  See Manlicon v. West, 12 Vet. App. 238 (1999); Fenderson v. West, 12 Vet. App. 119, 132 (1999) (Where a timely notice of disagreement as to an initial rating disability claim is filed, but the RO does not respond by issuing a statement of the case, a decision by the Board denying an increase in the rating will be vacated by the Court, and remanded for the issuance of the statement of the case and to allow for the appropriate time period in which to perfect an appeal by the filing a substantive appeal).  Accordingly, a remand is warranted.

The issue of an initial rating in excess of 50 percent from July 20, 2007, to May 15, 2012, for the service-connected psychiatric disability is inextricably intertwined with the issue of entitlement to a TDIU rating.  This is so because any grant of an increase in the initial for the service-connected psychiatric disability rating could affect the issue of whether the Veteran meets the requirements for a TDIU under 38 C.F.R. § 4.16(a).  Moreover, the outcome of the issue concerning the initial schedular rating, including a TDIU, could also materially affect the result of the current appeal on the issue of entitlement to an earlier effective date for the assignment of a 100-percent schedular rating for the service-connected psychiatric disability.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Hence, the Board will defer appellate consideration in the case upon completion of the development directed by this REMAND.

The Board regrets the delay associated with this REMAND; however, the Board believes that is necessary to ensure the Veteran is afforded due process and adequate consideration with regard to his claims.  Accordingly, the case is REMANDED for the following action:

With the issue of entitlement to an initial rating in excess 50 percent from July 20, 2007, to May 15, 2012, the AOJ should undertake any additional review or development action as it deems proper.  If no further review or development is required, or after necessary review of development is completed, a Statement of the Case should be furnished to the Veteran and his representative with appropriate citations to the laws and regulations and with discussion of such laws and regulations to the facts of that case.  The Veteran and his representative should be provided an opportunity to respond.  The Veteran and his representative should be notified of the need to file a Substantive Appeal, if he wishes the Board to address the matter on an initial rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as a major depressive disorder.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The purpose of this REMAND is to ensure that the Veteran is afforded all due process of law.  The Board intimates no opinion, either factual or legal, as the ultimate conclusion warranted in this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




